OPINION — AG — 21 Ohio St. 1272.1 [21-1272.1] PROHIBITS THE CARRYING OF ANY WEAPONS DEFINED IN 21 Ohio St. 1977 Supp., 1272 [21-1272] BY SECURITY OFFICERS, HIRED BY THE OWNER OR PROPRIETOR OF AN ESTABLISHMENT WHERE BEER OR ALCOHOLIC BEVERAGES ARE CONSUMED, OR ANY INDIVIDUALS EXCEPT PEACE OFFICERS AND THE OWNER OR PROPRIETOR OF SUCH ESTABLISHMENTS. THE EXEMPTION OF 21 Ohio St. 1977 Supp., 1272.1 [21-1272.1] GRANTED THE OWNER AND PROPRIETOR OF AN ESTABLISHMENT WHERE BEER OR ALCOHOLIC BEVERAGE ARE CONSUMED DOES NOT CONTEMPLATE, NOR DID THE LEGISLATURE INTEND, THAT HIS EXEMPTION TO BE EXTENDED TO AN AGENT OR INDIVIDUAL HIRED BY THE OWNER OR PROPRIETOR OF SUCH ESTABLISHMENT. CITE: 21 Ohio St. 1977 Supp., 1289.8 [21-1289.8], 21 Ohio St. 1971 99 [21-99], 11 Ohio St. 1971 574 [11-574], 11 Ohio St. 1971 575 [11-575], 47 Ohio St. 1971, 2-117 [47-2-117], 74 Ohio St. 1971 360.11 [74-360.11], 74 Ohio St. 1971 360.12 [74-360.12], 74 Ohio St. 1971 360.13 [74-360.13] [74-360.13], 66 Ohio St. 1971 183 [66-183] 21 Ohio St. 1977 Supp., 1272 [21-1272], OPINION NO. 75-168 (JOE H. ENOS)